DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action (OA) is in response to the application filed on  April 26, 2022.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 6-9, and 11-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al (US 20130321340 A1).
 Seo et al (“Seo”) is directed to PORTABLE DEVICE COMPRISING A TOUCH-SCREEN DISPLAY, AND METHOD FOR CONTROLLING SAME.
As per claim 11, Seo discloses a terminal (e.g., a portable device 100, Figs. 2 and 3A), comprising: 
a foldable display screen comprising a first display region (a first panel 2)  and a second display region ( a second panel 4); 
at least one processor ( a Central Processor Unit (CPU) 111, fig.1); and 
a memory  (RAM 113 & ROM 112, Fig 1), coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor (see Fig. 1), causes the at least one processor to: 
display a first user interface (12  or 14) in the first display region (panel 2 or 4)  and display a second user interface ( user interface 12 or 14 ) in the second display region (panel 2 or 4), when the foldable display screen is in an unfolded state (fig. 3B), wherein the first display region and the second display region are on a same plane in the unfolded state ([0112] FIG. 3B shows a state where the first panel 2 and the second panel 4 are parallel in which the relative angle .theta. is 180 degrees or close to 180 degrees within a predetermined range, that is, an unfolded state), 
wherein the first display region and the second display region are on a same plane in the unfolded state (as shown in several figures first panel 2 and second panel 4 are on a same plane in the unfolded state, see at least Figs. 3B); wherein the second application is selected from a third user interface displayed in the second display region, the third user interface is displayed in the second display region in response to an operation, the third user interface contains at least one application icon, and the second user interface of an application corresponding to a selected application icon is displayed in the second display region, when a selection operation on an application icon in the third user interface is received ([0149] Referring to FIG. 7G, the portable device displays a second page 262 of the application menu in the second touch screen 14 in response to the detection of the touch gesture 210e. The first page 260 is replaced with the second page 262 and the second page 262 may be displayed while sliding in a direction of the first touch screen 12. When the application menu includes a plurality of pages, the second touch screen 14 can display a page counter 262a together with the second page 262. When one 262b of the icons included in the second page 262 of the application menu displayed in the second touch screen 14, that is, the touch gesture 210f which starts at "ICON23" and is released on the first touch screen 12, for example, a touch drag and drop is detected, the portable device proceeds to FIG. 7H.

receive a drag operation on a target file in the first user interface;  display the target file in the second user interface according to the drag operation;  and process the target file through an application corresponding to the second user interface ([0313] Referring to FIG. 17J, the portable device detects a touch gesture 700e moving from one object 712c among the objects 712a displayed in the expanded clipboard 712 to one position (hereinafter, referred to as a fourth position) of the first or second touch screen 12 or 14, for example, a touch drag. In the shown example, the object 712c is a picture image and is dragged to the message application 702 displayed in the first touch screen 12 according to the touch gesture 700e. As illustrated in FIG. 17K, the message application 702 receives a picture image 714b of the object 712c in response to a release of the touch gesture 700e and displays 702a a message sending input window 714 for sending the picture image 714b and a sending key 714a for executing the sending of the picture image 714b in the first touch screen 12. When a tap gesture 700f is detected from the sending key 714a, the message application 702 sends a message including the picture image to a recipient).
Examiner’s note: the initial item or target item can be located in any one of the first touch screen or second touch screen. In several embodiments dragging takes place from the second touch screen 14 to the first touch screen 12 but the same gesture/dragging operation applies when the target is found in the first touch screen.   Seo even stated [0128] as an example, the touch gesture 200a includes a touch drag in a direction from one position of the second touch screen 14 to the first touch screen 12 (or opposite direction). As another example, the touch gesture 200a includes a touch drag in a direction from one position of the second touch screen 14 to one position of the first touch screen 12 (or opposite direction). Also see Par. 0198).
 
As per claim 12, Seo further discloses that wherein the at least one processor configured to display the target file ((object #2) 712, Fig. 17J) in the second user interface according to the drag operation is configured to: 
determine an end point of the drag operation (see the drag 700e and released point in Fig. 17J); and 
display the target file ((object #2) 712, Fig. 17J) in the second user interface in response to the end point being located in the second display region ([0313] As illustrated in FIG. 17K, the message application 702 receives a picture image 714b of the object 712c in response to a release of the touch gesture 700e and displays 702a a message sending input window 714 for sending the picture image 714b and a sending key 714a for executing the sending of the picture image 714b in the first touch screen 12. When a tap gesture 700f is detected from the sending key 714a, the message application 702 sends a message including the picture image to a recipient).

As per claim 13, Seo further discloses that wherein the first user interface is a user interface of a first application, the second user interface is a user interface of a second application, and the at least one processor configured to display the target file in the second user interface is configured to: obtain a file type of the target file; and display the target file in the second user interface if the file type is a file type that the second application is able to process ([0313] As illustrated in FIG. 17K, the message application 702 receives a picture image 714b of the object 712c in response to a release of the touch gesture 700e and displays 702a a message sending input window 714 for sending the picture image 714b and a sending key 714a for executing the sending of the picture image 714b in the first touch screen 12. When a tap gesture 700f is detected from the sending key 714a, the message application 702 sends a message including the picture image to a recipient).

As per claim 14, Seo further discloses that wherein the at least one processor configured to display the target file in the second user interface is configured to: 
send a file path of the target file to the second application through the first application ([0313] in the shown example (Fig. 17J), the object 712c is a picture image and is dragged from  expanded clipboard 712 to an e-mail message application 702 displayed in the first touch screen 12 according to the touch gesture 700e); and
 read the target file in the file path through the second application, and display the target file in the second user interface. As illustrated in FIG. 17K, the message application 702 receives a picture image 714b of the object 712c in response to a release of the touch gesture 700e and displays 702a a message sending input window 714 for sending the picture image 714b and a sending key 714a for executing the sending of the picture image 714b in the first touch screen 12. When a tap gesture 700f is detected from the sending key 714a, the message application 702 sends a message including the picture image  (in JPG file format) to a recipient).

As per claim 16, Seo further discloses that  wherein the at least one processor configured to display the first user interface in the first display region and display the second user interface in the second display region (e.g., a portable device 100, Figs. 2 and 3A is configured to: 
display a third user interface in the second display region in response to a first operation, wherein the third user interface contains at least one application icon (Figs. 7E-7I, 8A-8B, 13A-13J, etc.); 
receive a selection operation on an application icon in the third user interface ([0016] One or more exemplary embodiments also provide a portable device which displays a task management area listing a shortcut icon of at least one application in a designated position and displays an application selected by a touch gesture of the user in one of a plurality of touch screen displays, and a control method thereof. Also see [0179 and 0194]); and
 display the second user interface of an application corresponding to the selected application icon in the second display region ([0215] Referring to FIG. 11A, the second touch screen 12 displays first areas 412 of applications designated as the home screen. [0217] The second touch screen 14 displays the first areas 412 including simple information on a predetermined number of applications, for example, three applications according to a setting of the home screen in the pocket mode. It is possible that the first areas 412 are sequentially arranged in a vertical direction like the stored cards. For example, each of the first areas 412 includes a name of a graphic symbol of the application, information of one or two lines provided by the application, and an indicator showing an updated state of the application. When a pre-designated touch gesture (for example, a flick up or a touch drag up) is detected from each of the first areas 412, the corresponding first area 412 may be expanded to a top direction within a predetermined maximum size. Also see Figs. 10A-11f, Par. 0218).

As per claim 17, Seo further discloses that wherein the at least one processor configured to display the first user interface in the first display region and display the second user interface in the second display region (e.g., a portable device 100, Figs. 2 and 3A is configured to: 
display the first user interface in the first display region and the second display region when the foldable display screen is in the unfolded state (see Figs.  3B, 6A, etc.); 
receive a slide operation ([0102] Here, the touch drag corresponds to a gesture of moving a finger or a thumb in a predetermined direction in a state where the finger, the thumb, or a stylus pen contacts the touch screen, and may include, for example, gestures such as a touch and drag, a flick, a swipe, a slide, a sweep and the like. A contact state with the touch screen may include a state where the finger, the thumb, or the stylus pen directly contacts the touch screen or closely approaches the touch screen without a direct contact); 
display a third user interface in the second display region in response to the slide operation, wherein the third user interface contains at least one application icon; (Figs. 7E-7I, 8A-8B, 13A-13J, etc.); 
 receive a selection operation on an application icon in the third user interface; ([0016] One or more exemplary embodiments also provide a portable device which displays a task management area listing a shortcut icon of at least one application in a designated position and displays an application selected by a touch gesture of the user in one of a plurality of touch screen displays, and a control method thereof. Also see [0179 and 0194]); and 
display the second user interface of an application corresponding to the selected application icon in the second display region. ([0215] Referring to FIG. 11A, the second touch screen 12 displays first areas 412 of applications designated as the home screen. [0217] The second touch screen 14 displays the first areas 412 including simple information on a predetermined number of applications, for example, three applications according to a setting of the home screen in the pocket mode. It is possible that the first areas 412 are sequentially arranged in a vertical direction like the stored cards. For example, each of the first areas 412 includes a name of a graphic symbol of the application, information of one or two lines provided by the application, and an indicator showing an updated state of the application. When a pre-designated touch gesture (for example, a flick up or a touch drag up) is detected from each of the first areas 412, the corresponding first area 412 may be expanded to a top direction within a predetermined maximum size. Also see Figs. 10A-11f, Par. 0218).

As per claim 18, Seo further discloses that wherein the application corresponding to the selected application icon is associated with an application corresponding to the first user interface ([0016] One or more exemplary embodiments also provide a portable device which displays a task management area listing a shortcut icon of at least one application in a designated position and displays an application selected by a touch gesture of the user in one of a plurality of touch screen displays, and a control method thereof. [0149] Referring to FIG. 7G, the portable device displays a second page 262 of the application menu in the second touch screen 14 in response to the detection of the touch gesture 210e.).

As per claim 19, Seo further discloses that wherein the at least one processor configured to display the first user interface in the first display region and display the second user interface in the second display region is configured to: display the first user interface in the first display region when the foldable display screen is in a folded state (see Fig. 3A) , wherein the first display region and the second display region are on different planes in the folded state ( [0111] FIG. 3A is a perspective view of the folded portable device 100, which shows a state where the first panel 2 and the second panel 4 contact each other while each of the touch screens 12 and 14 of the first panel 2 and the second panel 4 faces outward, that is, a state where the portable device 100 is completely folded outward. see Fig. 3A); and display the second user interface of an application corresponding to a notification message in the second display region in response to receiving the notification message and the foldable display screen changing from the folded state to the unfolded state ([0522] When unfolding 1400j of the first and second panels 2 and 4 is detected while the rejection message screen 1436 is displayed in the second touch screen 14, the portable device proceeds to FIG. 24R. 211. See folded state to unfolded state of the device in Figs, 24Q and 24R, respectively).  
As per claims 1-4, and 6-9, these method category claims recite features similar to that of system category claims 13-14, and 16-19, respectively, thus are rejected under similar citations given to the system claims.   
As per claim 20, this computer readable storage medium claim recites features similar to that of claim 13 (system category), thus is rejected under similar citations given to the system claim 13.    
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 20130321340 A1) in view of Szeto (US 20070234226 A1).
Szeto is directed to smart drag-and-drop operations.
As per claims 5 and 15, although Seo  discloses a plurality of file types or file formats or file extensions after obtaining the file type of the target file for example a digital audio file (for example, a file having an extension of mp3, wma, ogg or way) stored or received according to a control of the controller 110 (Par, 0086), Seo, however, does not teach displaying reminder information in the second user interface if the file type is not the file type that the second application is able to process, wherein the reminder information is used for indicating that the second application is unable to process the target file. 
Szeto, on the other hand discloses a smart drag-and-drop mythology, wherein Szeto discloses [0025] Drop targets may also be determined with reference to the file type associated with the dragged object. [0031] FIGS. 4 and 5 show an exemplary electronic mail application interface 402 in which a specific embodiment of Szeto may be implemented. In response to selection and dragging of a particular mail message (e.g., message 404), potential drop targets for the selected message are presented in a list 406 as shown in FIG. 5. [0032] Thus, for example, because the mail message corresponding to the dragged object may be placed in the "Work" folder, a check mark is display indicating that the operation is allowed. If the operation is not allowed (e.g., the dragged object is not currently over an allowable drop target), a different symbol would be presented, e.g., circle with a diagonal slash. Other attributes (e.g., green vs. red) could also be used to represent such information.
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the drag and drop feedback information of Szeto with the drag and drop action of graphical interface of Seo.    
The suggestion /motivation for doing so would have been to provide a feedback information about the drag and drop action. That is, if a drag and drop is successful a check mark is display indicating that the operation is allowed. Otherwise a different symbol such as diagonal slash or red marking could be used to indicate unsuccessful action.  
Therefore, it would have been obvious to combine Seo with view Szeto to obtain the invention as specified in claims 5 and 15.
 
5.	Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 20130321340 A1) in view of  Nilo et al (US 2018/0335914 A1).
As per claim 10, Seo disclose the method of claim 2 (see the rejection of claim 2).  Seo discloses after determining the end point of the drag operation (see the drag 700e and released point in Fig. 17J);    
determining the application corresponding to the second user interface if the end point being located in the second display region (see the email application in the user interface 12) ;
displaying the target file in the second user interface when the application corresponding to the second user interface being a preset application (see the image object 712c being dropped to  the email application in Fig. 17K);
  wherein the preset application is associated with an application corresponding to the first user interface ( see email application in Fig. 17A-17K in the user interface 12).
So, however, does not seem to clearly disclose ignoring the drag operation in response to the application corresponding to the second user interface being not the preset application.
Nilo, on the other hand, discloses [0129] If the drag and drop manager 310 determines that the second application does not have access to the data corresponding with the item (504), the drag and drop manager 310 denies completion of the drag and drop event (508). The access may be denied when both the source application 230 and the destination application 240 are not managed applications and/or the item being dragged is not associated with same type of account and/or is being dragged from a view not associated with the same type of account. After denying completion of the drag and drop event, the drag and drop manager 310 may end the drag session associated with the drag and drop event.
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Nilo with Seo.  The suggestion /motivation for doing so would have been to provide a more secure interaction environment during dragging operation. That is, when the electronic device 110 detects the completion of the drag gesture, the electronic device 110 determines whether the destination application 240 satisfies any security and/or data access policies associated with the data item corresponding to the image 220 [0036].
Therefore, it would have been obvious to combine Seo with Nilo to obtain the invention as specified in claim 10.
 
  

CONCLUSION

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  	US 8966386 is directed to Method for enabling a mobile user equipment to drag and drop data objects between distributed applications.

  	US 20190042066 Electronic device comprising multiple displays and method for operating same.

US 20190129596 A1 is directed to defining a zone to perform an action in a dual-screen tablet.
 	US 20200192863 A1 is directed to DRAG AND DROP FORMAT CONVERSION BETWEEN APPLICATIONS
 
US 20140096049 A1 is directed to DRAG AND DROP APPLICATION LAUNCHES OF USER INTERFACE OBJECTS.

7.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
8.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 

/TADESSE HAILU/Primary Examiner, Art Unit 2173